Citation Nr: 0301204	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the serviceman's service is a bar 
to VA survivor's benefits, to include Dependency and 
Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 until 
August 1974 when he was honorably discharged from the 
United States Marine Corps.  The veteran reentered active 
duty that month, was declared a deserter in August of 
1981, and died in December of 1981.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1999 decision of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office 
(RO), which denied entitlement to dependency and indemnity 
compensation (DIC), and nonservice-connected death pension 
on the basis that the character of the appellant's 
spouse's service did not entitle his surviving dependents 
to VA benefits.  The appellant was awarded VA pension 
benefits based on the veteran's honorable service from 
July 1972 to August 1974.  In April 2000, the RO granted 
the appellant VA pension benefits.  Accordingly, this 
issue is not before the Board at this time.  She continued 
her appeal with respect to the DIC benefits.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active 
service on August 22, 1974.  He reenlisted that month.

2.  The veteran was reported to be in an unauthorized 
absence status (AU) on August 31, 1981, and a bad conduct 
discharge was ordered executed on October 23, 1981.  The 
veteran was declared a deserter.  On December 19, 1981, 
before the veteran could be discharged, he died of acute 
carbon monoxide poisoning.

3.  There is no competent evidence that the serviceman was 
insane at the time he became a deserter in August 1981.


CONCLUSION OF LAW

The character of discharge of the appellant's spouse, upon 
whose service benefits were claimed, precludes eligibility 
for DIC benefits under laws administered by VA.  
38 U.S.C.A. §§ 101(2), 1310(b), 5303 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(d), 3.12 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  The newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Congress, in enacting the statute, noted the points of 
balancing the duty to assist with the futility of 
requiring VA to develop claims where there is no 
reasonable possibility that assistance would substantiate 
the claim.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  Id. at 132.  (VCAA was not applicable to a 
claim for nonservice-connected pension when the claimant 
did not serve on active duty during a period of war); 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a Federal statute that prohibited payments 
of interest on past-due benefits), aff'd, 28 Fed 3d 1384 
(Fed. Cir. 2002).

In the case before the Board, the veteran's claims folder 
has been lost.  When a veteran's service medical records 
are not available, VA's duty to assist is heightened.  See 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  However, 
in this case, the facts are not in dispute.  The Board can 
find no basis to remand this case for additional 
development.  As the law is dispositive in this instant 
case, the VCAA is not applicable.  In any event, the 
appellant was effectively furnished notice of the types of 
evidence necessary to substantiate her claim as well as 
the types of evidence VA would assist her in obtaining.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the claimant has been notified of 
the applicable laws and regulations and the discussions in 
the rating decision and statement of the case have 
informed her of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new 
law and regulation have been met.  

I.  Factual Background

The veteran honorably served with the United States Marine 
Corps from July 1972 until August of 1974.  He immediately 
reenlisted.  The record, as cited within the Board of 
Correction for Naval Records Report of February 2000, 
indicates that the veteran continued to serve without 
further incident until February 1979 when he was formally 
counseled regarding the performance of his duties, the 
conduct of his personal affairs, and his legal 
responsibility to liquidate a financial obligation.  In 
December 1980, the veteran was convicted by general court-
martial of writing a bad check and an unauthorized absence 
(UA) from March 27, 1979, to October 10, 1980.  He was 
sentenced to confinement at hard labor for six months, 
forfeitures of $300 per month for six months, reduction in 
rank to private, and a bad conduct discharge.  

In February of 1981, the veteran requested restoration to 
duty, reduction in the confinement and forfeitures, and 
suspension of the bad conduct discharge.  The commandant 
of the Marine Corps recommended that clemency be denied 
and that he receive a punitive discharge adjudicated upon 
completion of appellate review.  In March of 1981, the 
veteran was arrested by civil authorities and convicted of 
issuing a check with the intent to defraud.  He was 
sentenced to 180 days confinement with 96 days suspended 
for four years.

The Navy-Marine Corps Court of Military Review affirmed 
the findings and the sentence of the general court-martial 
in May of 1981.  The veteran was reported in UA status on 
August 31, 1981, and the bad conduct discharge was ordered 
executed on October 23, 1981.  However, on December 19, 
1981, before the veteran could be discharged, he died of 
acute carbon monoxide poisoning.  His death was reported 
by message to the commandant of the Marine Corps that 
month.  The 
Naval report notes that he had been in civil confinement 
for four months for passing bad checks and been declared a 
deserter.  As indicated within the February 2000 naval 
report, a DD Form 214 is not issued to an individual who 
dies on active duty, and there is no evidence that a bad 
conduct discharge was issued to the veteran.

In February 2000, the Board of Correction of Naval Records 
found that the veteran's naval record should be corrected 
to show that he was issued an honorable discharge on 
August 22, 1974, by reason of expiration of enlistment.  A 
new DD 214 was issued.

II. Analysis

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the 
veteran died from a service-connected disability.  38 
U.S.C.A. § 1310.  For purposes of this law, the term 
"veteran" includes a person who died in the active 
military, naval or air service.  38 U.S.C.A. § 1301.  For 
deaths occurring after December 31, 1956, DIC benefits 
shall not be paid unless the service member was discharged 
or released under conditions other than dishonorable, or 
died while in active service.  38 U.S.C.A. § 1310.

In this case, it is essentially contended that the veteran 
died while in active service.  However, in the Report of 
Casualty Form, DD Form 1300, the veteran's duty status, 
while "active," was also in an unauthorized absence status 
since August 31, 1981.  In fact, he had been declared a 
deserter from August 1981 and dropped on the rolls of the 
military.

The term "veteran" under applicable statutes and 
regulations means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from service by reason of a sentence of a general 
court-martial, by reason of being a deserter, or as a 
result of being absent without leave (AWOL) for a 
continuous period of at least 180 days bars entitlement to 
benefits.  In this case, the veteran had been declared a 
deserter in August 1981, four months prior to his death in 
December of 1981.  The veteran had not been issued a bad 
conduct discharge because of his desertion.  It would 
appear, however, that at the time of his death the bad 
conduct discharge process was underway and, as already 
noted, the veteran had been declared a deserter.  Under 
these circumstances, the Board declines to find that the 
veteran can be considered to fall within the provisions of 
applicable laws and regulations so as to entitle the 
appellant to DIC benefits based on his service.  The fact 
support a finding that he was not in active service at the 
time of his death. 

Moreover, even if the Board were to find that he was still 
in active service at the time of his death, the fact 
remains that since he was avoiding duty by desertion and 
absent without leave at the time of his death, his death 
cannot be considered to have occurred "in line of duty."  
38 C.F.R. § 3.1(m).  Therefore, his death cannot be 
considered "service-connected" as that term is defined in 
38 C.F.R. § 3.1(k).  Therefore, there can be no 
entitlement to DIC since 38 U.S.C.A. § 1310 requires that 
the veteran die from a service-connected disability.  

The Board notes here that, the appellant has never 
contended that the veteran's honorable military service 
from July 1972 to August 1974 caused or contributed to the 
veteran's death.  The veteran died from asphyxiation in 
1981 as a result of carbon monoxide poisoning from a 
barbecued grill being used inside a tent. 

Finally, the Board acknowledges that entitlement to VA 
benefits, including DIC benefits under 38 U.S.C.A. § 1310, 
would not be precluded, if the veteran was insane at the 
time of committing the events in question.  38 U.S.C.A. 
§ 5303; 38 C.F.R. § 3.12(b).  A finding of insanity 
requires competent medical evidence showing that veteran 
was insane at the time the incident occurred.  See 
38 U.S.C.A. § 5303(b); Zang v. Brown, 8 Vet. App. 246 
(1995).  The veteran is considered to be insane if, due to 
a disease, he exhibits a more or less prolonged deviation 
from his normal method of behavior, interferes with the 
peace of society, or is so departed from the accepted 
standards of the community to which by birth and education 
he belongs as to lack the adaptability to make further 
adjustments in the social customs of the community in 
which he resides.  Struck v. Brown, 9 Vet. App. 145 
(1996); 38 C.F.R. § 3.354(a).  In this case, the record 
does not suggest that this definition of insanity was met 
at the time of the events which preclude entitlement to 
DIC.  

While the Board sympathizes with the appellant, there is 
not basis for finding that she is entitled to DIC benefits 
under the facts of this case.   



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

